DAUKSCH, Judge.
This is an appeal from a judgment in a case involving an accounting. Some members of a nonprofit corporation sought an accounting of the funds they donated to the corporation and sought to require the holdover directors (trustees) of the corporation to cause the involuntary dissolution of the corporation to be corrected. The trial judge ordered an accounting and also ordered future audits yearly forever. Additionally the judge required the corporation to adopt bylaws and open a safe deposit box and “make the contents therein known to plaintiffs.”
Appellants appeal on the basis that the circuit court had no authority over them because they are a recognized religious organization, a church. On first reflection they appeared to be correct but upon a closer study of the complaint and the judgment we are of the opinion that this is not an improper interference by the government into a church, or ecclesiastical, matter. When the members of the church decided to incorporate their body under the laws of the state of Florida they submitted themselves to the jurisdiction of the state courts in all matters of a corporate nature, such as accounting for funds.
We affirm the order of the trial court directing an accounting, opening of the safe deposit box and the curing of the involuntary dissolution. We cannot agree it is proper to order annual, ad infinitum, audits of the books so we reverse that portion of the judgment. Because the corporation has the right to pass or not pass bylaws, or even to voluntarily dissolve hereafter, we do not deem it warranted to require the enactment of bylaws, so we reverse that portion of the judgment also. In all other respects the judgment is affirmed.
AFFIRMED in part; REVERSED in part; REMANDED.
W. SHARP, C.J., and DANIEL, J., concur.